Name: COMMISSION REGULATION (EC) No 3183/93 of 19 November 1993 repealing Regulation (EEC) No 1796/93 on the application of the system of import licences for cherries from third countries
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  plant product
 Date Published: nan

 No L 285/16 Official Journal of the European Communities 20 . . 93 COMMISSION REGULATION (EC) No 3183/93 of 19 November 1993 repealing Regulation (EEC) No 1796/93 on the application of the system of import licences for cherries from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, tion (EEC) No 1 796/93 no longer fulfils the needs of the Community market and should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1796/93 is hereby repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 22b thereof, whereas Commission Regulation (EEC) No 1796/93 (3), of 30 June 1993 introduces a system of import licences for fresh cherries ; whereas the 1993 Community mar ­ keting year for that product has ended ; whereas Regula This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p . 7. 0 OJ No L 163, 6 . 7. 1993, p . 28 .